UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7102



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TYRONE LAMONT SMITH, a/k/a Tyrone Eady, a/k/a
Blue,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. Henry C. Morgan, Jr., Dis-
trict Judge, sitting by designation. (CR-94-41)


Submitted:   November 30, 2000         Decided:     December 11, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Lamont Smith, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone Lamont Smith appeals the district court’s order denying

relief on his motion to vacate and reduce sentence under 18

U.S.C.A. § 3582(c) (West 2000) and a motion to reconsider sentence.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny Smith’s motion to

proceed in forma pauperis and affirm on the reasoning of the dis-

trict court.   See United States v. Smith, No. CR-94-41 (W.D. Va.

filed Apr. 24, 2000; entered Apr. 25, 2000).   We decline to address

Smith’s claim, raised for the first time on appeal, that his sen-

tence violates Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).   See

First Va. Banks, Inc. v. BP Exploration & Oil Inc., 206 F.3d 404,

407 n.1 (4th Cir. 2000) (declining to consider issues raised for

first time on appeal); Muth v. United States, 1 F.3d 246, 250 (4th

Cir. 1993) (holding that issues raised for first time on appeal

generally will not be considered absent exceptional circumstances

of plain error of fundamental miscarriage of justice). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2